   Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 1 of 57
                        EXHIBIT A
                                                                                                                   USOO634329OB1

(12) United States Patent                                                                     (10) Patent No.:                        US 6,343,290 B1
       Cossins et al.                                                                       (45) Date of Patent:                                      *Jan. 29, 2002

(54) GEOGRAPHIC NETWORK MANAGEMENT                                                              5,812,750 A            9/1998 Dev et al. .............. 395/182.02
     SYSTEM                                                                                     5,848,373 A * 12/1998 Delorme et al. ............ 701/200
                                                                                                5,870.558 A    2/1999 Branton, Jr. et al..... 395/200.54
(75) Inventors: Robert N. Cossins, Spring Hill; Scott                                           s:
                                                                                                 2- - - 2
                                                                                                          A :  3.      tWO C aal - - - - - - - - - - - 157.
                        A. Evans, Lenexa, both of KS (US)                                       5,946,687 A * 8/1999 Gehani et al. ................ 707/10
                                                                                                5,966,135 A * 10/1999 Roy et al.................... 345/433
(73) Assignee: Celeritas Technologies, L.L.C.,
               Overland Park, KS (US)
                                                                                                5.990.886 A 11/1999 Seraveral
                                                                                                 2- - - 2               f
                                                                                                                                                    345/329
                                                                                                                                    erdy el al. . . . . . . . . . . . . . . . .   f
                                                                                                               OTHER PUBLICATIONS
(*) Notice:             This patent issued on a continued pros
                        ecution application filed under 37 CFR                           Hildebrandt et al., Dynamic GeoSpatial Image Mosaics
                        1.53(d), and is subject to the twenty year                       uisng JAVA,c: JAI, RMI and COBRA, IEEE, pp. 254-264,
                        patent term provisions of 35 U.S.C.                              Nov. 1999.
                        154(a)(2).                                                       * cited by examiner
                        Subject to any disclaimer, the term of this                      Primary Examiner Thomas Black
                        patent is extended or adjusted under 35                          Assistant Examiner Frantz Coby
                        U.S.C. 154(b) by 0 days.                                         (74) Attorney, Agent, or Firm-Lathrop & Gage, L.C.
                                                                                         57                             ABSTRACT
(21) Appl. No.: 09/470,553                                                               (57)
(22) Filed:             Dec. 22, 1999                                                    A geographic network management System (GNMS) com
                            a 149                                                        prises a web server, a database Server, and a map Server. A
(51) Int. Cl." .......................... G06F 17/30; G06F 15/16                         user browser connected to the GNMS transmits a search
(52) U.S. Cl. ......................... 707/10; 707/104; 709/217;                        criteria to the web server. The web server transmits the
                                                       709/218                           Search criteria to the map Server. The map Server geocodes
(58) Field of Search ................... 707/10, 104; 709/217                            the Search criteria, obtains network data and geospatial data
                                                              s     s 70921s             from the database Server corresponding to the geocode, and
                                                                                         transmits the geocode, the network data, and the geospatial
(56)                      References Cited                                               data to the web server. The web server transmits the
                                                                                         geocode, the network data, and the geospatial data to the
                    U.S. PATENT DOCUMENTS                                                user browser. The network data and the geospatial data are
       4,932.022 A         6/1990 Keeney et al. ................ 37060                   displayed on the user browser as a map displaying network
       5095,500 A          3/1992 Tayloe et al. ................. 379/32                 elements of a telecommunication network relative to other
       5,285.494.   A      2/1994     Sprecher et al. .............. 379/59              network elements, geographic elements, and customers. One
       5,451,839    A      9/1995     Rapaport et al. ........... 375/224                or more of the network elements have associated perfor
       5,488,715    A      1/1996     Wainwright ........... 395/182.02                  mance elements that display performance characteristics
       5.490.285    A      2/1996     Ahlenius et al. ........... 455/33.1               that signify performance attributes associated with the net
        : A                     F.C. ill et al i. - - - :3.                              work element. The user browser can navigate through other
        2 : 1/y/2                         eleSO e a                  ---                 network data and geospatial data by Selecting network
       32.          A      3.                   t cal - - - - - - - - - - - - E.         elements on the map or by Selecting navigation tools or
         1          A       C             E.65                                           navigation tabs displayed in conjunction with the map.
       5,796,951 A         8/1998 Hamner et al.                   ... 395/200.53
       5,799,154 A         8/1998 Kuriyan ................. 395/200.53                                      110 Claims, 40 Drawing Sheets

                                    102BY
                                                                                                                   DATA SUPPLIER L-416
                                                         104B
                                                          -

                                                                                                                     PEEE 404
                                            40
                                            -                                      402
                                                MAP SERVER                         -

                                    Er                   GEAror                    WEBSRVER                 NEWORK           GEOSPATIAL
                                                                                                              DATA              DAA
                                    412                   44
                                                                                                             406              408



                                                                                                     42
                                                     418- USER BROWSER




                                                                           Ex.A-1
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 2 of 57



U.S. Patent                     Jan. 29, 2002      Sheet 1 of 40      US 6,343,290 B1




         ||
         0




                    |LNEWEITE
       ?XIE-HONWA                                                        90
                                                                         ||




                                                              WELSÅ




                                                Ex.A-2
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 3 of 57



U.S. Patent        Jan. 29, 2002      Sheet 2 of 40    US 6,343,290 B1




                                   Ex.A-3
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 4 of 57



U.S. Patent        Jan. 29, 2002      Sheet 3 of 40    US 6,343,290 B1




                                   Ex.A-4
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 5 of 57



U.S. Patent        Jan. 29, 2002      Sheet 4 of 40    US 6,343,290 B1




                                   Ex.A-5
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 6 of 57



U.S. Patent        Jan. 29, 2002      Sheet S of 40       US 6,343,290 B1




                                                      O
                                                      v
                                                      w




                                                                    g


                                                      w
                                                      C
                                                      w




                                   Ex.A-6
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 7 of 57



U.S. Patent                                            US 6,343,290 B1




                               Ex.A-7
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 8 of 57



U.S. Patent            Jan. 29, 2002      Sheet 7 of 40   US 6,343,290 B1




                 80/




                                       Ex.A-8
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 9 of 57



U.S. Patent        Jan. 29, 2002      Sheet 8 of 40             US 6,343,290 B1




                                                      CINES)T      8
                                                                   ||
                                                                   0




                                   Ex.A-9
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 10 of 57



U.S. Patent        Jan. 29, 2002       Sheet 9 of 40                        US 6,343,290 B1




                                                       *:::::::::::::::::::::::::::::::::: &c.,

                &




                                   Ex.A-10
Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 11 of 57




                              Ex.A-11
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 12 of 57



U.S. Patent        Jan. 29, 2002           Sheet 11 of 40             US 6,343,290 B1




                                                            six iss is:              it:
                                                                83; 8:338 238 38838.
                                                                          ::::::::

                                                            &




                                     sa,   3.




                                   Ex.A-12
Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 13 of 57




                              Ex.A-13
Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 14 of 57




                              Ex.A-14
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 15 of 57



U.S. Patent        Jan. 29, 2002       Sheet 14 of 40                  US 6,343,290 B1




                              S                         8                M
                              &
                              S                                   &:    833
                                                                   S:   3888
                             x&                         &
                                                        8&
                                                        8

                                                        88
                                                        88




                                                             8.




                                   Ex.A-15
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 16 of 57



U.S. Patent               Jan. 29, 2002        Sheet 15 Of 40   US 6,343,290 B1




     s: s   8 388   c:   - is 8    ;   :
            8:8888 w




                                             8,   :




                                           Ex.A-16
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 17 of 57



U.S. Patent        Jan. 29, 2002       Sheet 16 of 40                   US 6,343,290 B1




                                                          is ::::::::::::s'38 is: 8:33 &
                                                        S.E. ::::::::::::::::::::::s.
                                                          388:          is   sigits::



                                                               33.
                                                               ::::::




                                   Ex.A-17
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 18 of 57



U.S. Patent        Jan. 29, 2002       Sheet 17 of 40   US 6,343,290 B1




                                                              &




                                   Ex.A-18
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 19 of 57



U.S. Patent        Jan. 29, 2002       Sheet 18 of 40                    US 6,343,290 B1




                                                             :::::::::




                                                        is ess is assig 3: 8:s:
                                                        &  S. 3.8 kit: 8528: 838. as:
                                                            . 8:38




                                                        as E. S. . :::::::::::::... 3
                                                            as ck's ::::::::::




                                   Ex.A-19
Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 20 of 57




                              Ex.A-20
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 21 of 57



U.S. Patent        Jan. 29, 2002       Sheet 20 of 40                US 6,343,290 B1




                                                        &




                                                         is eigwiggishis Sicks was quic:
                                                        withi; : 33 3: 8,338 iss:8:28:8.
                                                           x83:     3.88        .its::::::::



                                                                                 8:::::
                                                                           ;:     S:




                                   Ex.A-21
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 22 of 57



U.S. Patent        Jan. 29, 2002       Sheet 21 of 40              US 6,343,290 B1




                                                        :   ::::::: 8:   is:   is:




                                   Ex.A-22
Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 23 of 57




                              Ex.A-23
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 24 of 57



U.S. Patent        Jan. 29, 2002       Sheet 23 of 40         US 6,343,290 B1




                                                        E88




                                   Ex.A-24
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 25 of 57



U.S. Patent        Jan. 29, 2002         Sheet 24 of 40                     US 6,343,290 B1




                                                                        883:
                                                                          88:

                                                                        E888




                                                                                88:
                                                                                SESS:
                                                          8::::::::::
                                                          Resists.




                                     -    23




                                   Ex.A-25
Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 26 of 57




                              Ex.A-26
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 27 of 57



U.S. Patent        Jan. 29, 2002       Sheet 26 of 40              US 6,343,290 B1




                                                        :::::::: 3.3




                                   Ex.A-27
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 28 of 57



U.S. Patent        Jan. 29, 2002       Sheet 27 Of 40                   US 6,343,290 B1




                                                        ::it: 83 critis is is sist: 3:3: Cox
                                                        8:28,   Exists ::: w888
                                                        w8: a 3.3s 8,883 :::::::38:23,
                                                                      .33:     .38: -3.85:33




                                                                  s
                                                                      ES




                                      G. 8




                                   Ex.A-28
Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 29 of 57




                              Ex.A-29
Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 30 of 57




                              Ex.A-30
Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 31 of 57




                              Ex.A-31
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 32 of 57



U.S. Patent        Jan. 29, 2002       Sheet 31 of 40   US 6,343,290 B1




                                   Ex.A-32
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 33 of 57



U.S. Patent        Jan. 29, 2002       Sheet 32 of 40   US 6,343,290 B1




    8.




    8:




                                   Ex.A-33
Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 34 of 57




                              Ex.A-34
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 35 of 57



U.S. Patent                   Jan. 29, 2002       Sheet 34 of 40                  US 6,343,290 B1




                   xxx
                                                                                                &
         &:ox 3: Six :a:::::::::::
           33: Exit 3ge::::::::




                                                                   S
                                                                   &
                                                                       ::::::::: 33 ses: 888.




                                              Ex.A-35
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 36 of 57



U.S. Patent        Jan. 29, 2002       Sheet 35 of 40   US 6,343,290 B1




                                     G. 34.




                                   Ex.A-36
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 37 of 57



U.S. Patent        Jan. 29, 2002          Sheet 36 of 40   US 6,343,290 B1




                                       8s;   3
                            0.38: 8
                        s&s'888




                                       ki. 33




                                      Ex.A-37
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 38 of 57



U.S. Patent         Jan. 29, 2002       Sheet 37 of 40                  US 6,343,290 B1




                                                         it: 8:fist: *s is: 84tsix.


         &ge:388:




                                    Ex.A-38
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 39 of 57



U.S. Patent        Jan. 29, 2002       Sheet 38 of 40           US 6,343,290 B1




                                                          x83




                                                        Resis, 33 3: ...




                                   Ex.A-39
Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 40 of 57




                              Ex.A-40
 Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 41 of 57



U.S. Patent        Jan. 29, 2002       Sheet 40 of 40                 US 6,343,290 B1




                      88:




                                                        8.33:8 Eickets assists: xiii. s. 33 3:3:
                                                        3.33 3:3 as: 3 E3
                                                           8.333    3: S3:     .org:8:




                                     33




                                   Ex.A-41
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 42 of 57



                                                     US 6,343,290 B1
                              1                                                                   2
    GEOGRAPHIC NETWORK MANAGEMENT                                        FIG. 7B is a block diagram of an orientation of a
                SYSTEM                                                 redundant geographic network management System in
                                                                       accordance with an embodiment of the present invention.
               FIELD OF THE INVENTION                                    FIG. 8 is a block diagram of a graphical interface of a
   The present invention relates to the field of telecommu             geographic network management System in accordance with
nication network configuration and management using geo                an embodiment of the present invention.
graphic data and network data.                                           FIG. 9 is a screen view of a screen in accordance with an
                                                                       embodiment of the present invention.
         BACKGROUND OF THE INVENTION                                     FIG. 10 is a screen view of a screen in accordance with
                                                                  1O
   Managing wireline and wireleSS networks has become                  an embodiment of the present invention.
increasingly difficult. Service providers now connect calls              FIG. 11 is a Screen View of a Screen in accordance with an
for digital wireleSS communications and/or analog wireleSS             embodiment of the present invention.
communications ("wireless communications”) and/or wire                   FIG. 12 is a Screen view of a Screen in accordance with
line communications. The Service providers must provide           15   an embodiment of the present invention.
expansive coverage, adequate capacity, high reliability, and             FIG. 13 is a Screen view of a Screen in accordance with
quality customer Service to be competitive in the market and           an embodiment of the present invention.
to meet consumer needs. AS used herein, the terms “cus                   FIG. 14 is a Screen view of a Screen in accordance with
tomer' and “consumer' are used Synonymously to mean a                  an embodiment of the present invention.
Subscriber of a telecommunication Service from a telecom
                                                                         FIG. 15 is a screen view of a screen in accordance with
munication Service provider. An example of a customer is a             an embodiment of the present invention.
person or a company Subscribing to (i.e. purchasing) wire                FIG. 16 is a Screen view of a Screen in accordance with
leSS telephone Service from a wireleSS telephone Service
provider. Therefore, a System is needed to view, configure,            an embodiment of the present invention.
and manage wireline and wireleSS networks and to provide          25     FIG. 17 is a screen view of a screen in accordance with
network data to a user of the System in a context that makes           an embodiment of the present invention.
the network data useful and efficient for Viewing,                       FIG. 18 is a screen view of a screen in accordance with
configuration, and management.                                         an embodiment of the present invention.
                                                                         FIG. 19 is a screen view of a screen in accordance with
            SUMMARY OF THE INVENTION
                                                                       an embodiment of the present invention.
   The invention comprises a System for managing a cell                  FIG. 20 is a screen view of a screen in accordance with
network. The System comprises a database Server, a web                 an embodiment of the present invention.
Server, and a map Server. The database Server is configured              FIG. 21 is a screen view of a screen in accordance with
to retrieve and to transmit network data and geographic data.     35   an embodiment of the present invention.
The Web Server is configured to receive a Search criteria, to            FIG.22A is a Screen View of a Screen in accordance with
transmit the Search criteria, to receive a map, and to transmit        an embodiment of the present invention.
the map. The map Server is configured to receive the Search              FIG.22B is a screen view of a screen in accordance with
criteria from the Web Server, to geocode the Search criteria,          an embodiment of the present invention.
to retrieve network data and geographic data from the             40     FIG. 23 is a screen view of a screen in accordance with
database Server corresponding to the geocode, and to gen
erate the map comprising the network data and the geo                  an embodiment of the present invention.
graphic data.                                                            FIG. 24 is a screen view of a screen in accordance with
                                                                       an embodiment of the present invention.
      BRIEF DESCRIPTION OF THE DRAWINGS                                  FIG. 25 is a screen view of a screen in accordance with
                                                                  45
   FIG. 1 is a block diagram of a geographic network                   an embodiment of the present invention.
management System in accordance with an embodiment of                    FIG. 26 is a screen view of a screen in accordance with
the present invention.                                                 an embodiment of the present invention.
   FIG. 2 is a diagram of network elements and geographic                FIG. 27 is a screen view of a screen in accordance with
elements in a telecommunication System in accordance with         50   an embodiment of the present invention.
an embodiment of the present invention.                                  FIG. 28 is a screen view of a screen in accordance with
   FIG. 3 is a block diagram of an expanded geographic                 an embodiment of the present invention.
network management System in accordance with an embodi                   FIG. 29 is a screen view of a screen in accordance with
ment of the present invention.                                         an embodiment of the present invention.
                                                                  55     FIG. 30 is a screen view of a screen in accordance with
   FIG. 4 is a block diagram of an expanded geographic
network management System in accordance with an embodi                 an embodiment of the present invention.
ment of the present invention.                                           FIG. 31 is a screen view of a screen in accordance with
   FIG. 5 is a diagram of network elements and geographic              an embodiment of the present invention.
elements in a telecommunication System for a Screen display       60
                                                                         FIG. 32 is a screen view of a screen in accordance with
in accordance with an embodiment of the present invention.             an embodiment of the present invention.
   FIG. 6 is a block diagram of an orientation of a geographic           FIG. 33 is a screen view of a screen in accordance with
network management System in accordance with an embodi                 an embodiment of the present invention.
ment of the present invention.                                           FIG. 34 is a screen view of a screen in accordance with
   FIG. 7A is a block diagram of an orientation of a              65   an embodiment of the present invention.
geographic network management System in accordance with                  FIG. 35 is a screen view of a screen in accordance with
an embodiment of the present invention.                                an embodiment of the present invention.


                                                         Ex.A-42
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 43 of 57



                                                    US 6,343,290 B1
                              3                                                                   4
  FIG. 36 is a screen view of a screen in accordance with             System, configures performance parameters and operational
an embodiment of the present invention.                               parameters and components associated with network
  FIG. 37 is a screen view of a screen in accordance with             elements, and manages network data and performance and
an embodiment of the present invention.                               operational parameters and components associated with
  FIG. 38 is a screen view of a screen in accordance with             network elements.
an embodiment of the present invention.                                  In addition to providing configuration of network
  FIG. 39 is a screen view of a screen in accordance with             elements, the GNMS 104 tracks and manages trouble
an embodiment of the present invention.                               tickets, trouble areas, and performance of network elements
                                                                      for a telecommunication network. A user of the GNMS 104
           DETAILED DESCRIPTION OF THE                                may enter trouble tickets for problems reported by custom
             PREFERRED EMBODIMENTS                                    ers. The user also may select one or more trouble tickets to
   The present invention provides a System for managing               close when the problem is resolved. The GNMS 104 can be
one or more telecommunication networks. This System                   configured to transmit explanations of problem resolutions
manages wireline and wireleSS networks using network data             to customers by, for example, an email, a text pager, an
                                                                 15   automated Voice response, a voice mail, or other transmis
and geospatial data to provide a geographical representation          Sion mechanisms. This notification Serves to build customer
of a telecommunications network through a graphical inter             loyalty.
face for a user. The System is used to view, monitor,
configure, and manage telecommunication networks. AS                     The GNMS 104 automatically creates customer defined
used herein, network data comprises equipment data, per               "trouble areas” when a new trouble ticket is created within
formance data, including trouble ticket data, event data,             a specified range of a specified number of other trouble
alarm data, customer Service data, and/or configuration data          tickets. The range and the number can be defined by a user
for calls, for network elements, and/or for performance               or pre-set. In addition, the GNMS 104 allows entry of an
elements. A trouble ticket is an entry of data for a reported         engineer defined or user defined trouble area. The engineer
problem in Service. For example, a customer may call             25
                                                                      defined/user defined trouble area is a known trouble area
customer Service of a Service provider to report that the             whose problem, parameters, and perimeters are defined and
customer's call has been dropped. The customer Service user           described by an engineer or another user. A Script describing
then enters data regarding the customer or the call, including        the problem of the trouble area or the anticipated resolution
the geographic location of the customer and the call and the          of the problem may be entered by an engineer or another
Service problem, Such as a trouble ticket. Service problems           user. If a new trouble ticket is entered for the trouble area,
may include, among others, blocked calls, dropped calls, fast         the script will be displayed to the user so the resolution
busy, unspecified, or others. AS used herein, geospatial data         explanation can be relayed to the customer. The defined
comprises geographic data and/or spatial data. Geographic             trouble area is depicted on a geographic display to the user.
data includes location data comprising data identifying                 The user 106 is hardware or Software that communicates
latitude, longitude, addresses, city, State, county, Streets,    35
                                                                      with the GNMS 104. The user 106 transmits and receives
Street crossings, and/or other location data. Spatial data            network data and geospatial data to and from the GNMS
comprises data of or representing geographic elements,                104. The user 106 has a display that displays the network
including Streets or highways, Streams, lakes, other bodies of        data and the geospatial data in a graphical display.
water, parks, mountains, terrain, land marks, Structures,             Therefore, the user 106 displays the network elements and
and/or other geographic identification data, including image     40   other network data, including trouble tickets, the geographic
data and/or text data.                                                elements, and any defined areas, Such as customer defined
   The present invention can be used to display network               trouble areas or known engineer defined trouble areas.
elements, with or without performance elements, relative to             The network elements 108 and 110 comprise a cell site, an
each other, relative to customers, and relative to geographic         element of a cell Site, Such as an antenna, a base transceiver,
elements. This allows users of the invention to provide          45   or a Switch, Such as a local exchange carrier (LEC) Switch,
factual, data-based feedback to customers. For example, a             an interexchange carrier (IXC) Switch, or a tandem Switch,
user can inform a customer that a cell Site is not operational        a wireline circuit, a wireless circuit, a phone, a Service
or that trouble areas are existent and known and when the             platform, a legacy based information System, a network data
Service will be restored.                                             Supplier, or any other device or medium capable of trans
  FIG. 1 illustrates an exemplary embodiment of the man          50   mitting or receiving communications or Signaling, including
agement System 102 of the present invention. The manage               network data and geospatial data, to or from the GNMS 104.
ment System 102 comprises a geographic network manage                 A Service platform can be, for example, a computer platform
ment system (GNMS) 104 communicating with a user 106                  capable of processing calls. Examples of Service platforms
and one or more network elements 108 and 110.                         include operator Services platforms, directory assistance
  The GNMS 104 receives and stores network data.                 55   platforms, prepaid call processing platforms, voice mail
Typically, the GNMS 104 has geospatial data or can receive            platforms, and digital Service unit platforms.
and store geospatial data. The GNMS 104 organizes the                    FIG. 2 illustrates an exemplary embodiment of a telecom
network data and the geospatial data to be output to a user,          munication System 202 having network elements and geo
when needed, in a context that allows the user readily to             graphic elements with network data and geospatial data for
View, monitor, configure, and manage the network data and        60   which network elements may be viewed, monitored,
the network elements. The GNMS 104 generates data for                 configured, and managed. FIG. 2 illustrates network ele
display of network data with relation to the geospatial data          ments relative to their respective physical locations and
to illustrate the physical locations of network elements and          relative to geographic elements and customers in a geo
asSociated performance elements, geographic elements, and             graphic location of a telecommunication network 202. The
customers in a telecommunication System, configures net          65   telecommunication network 202 of FIG. 2 comprises cell
work data and geospatial data for respective network ele              sites 204-212, Switches 214-216, another network element
ments and geographic elements in a telecommunication                  218, wireline circuits 220-224, and a wireless circuit 226.


                                                        Ex.A-43
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 44 of 57



                                                     US 6,343,290 B1
                           S                                                                          6
Trouble tickets 228-236 are depicted relative to the tele                 The communication System 302 transmits communica
communication network 202 with its network elements                     tions to, and receives communications from, the user 106.
204-226 and relative to geographic elements in a geographic             The communications include data and/or signaling. The
location of the telecommunication network, Such as major                communication System 302 may obtain the data or Signaling
roads 238-250, minor or other roads 252-260, a land mark           5    from the data management System 304 and/or the geospatial
262, a stream 264, and a park 266. For simplicity, not all              system 306. The communication system 302 processes com
network elements capable of being in the telecommunication              munications received from the user 106, including network
network 202 are depicted in FIG. 2. Those skilled in the art            data for network element configuration and management and
will appreciate that different network elements, more net               other data, and, if necessary, communicates the processed
work elements, or fewer network elements may be included                network data to the data management System 304 or the
in the telecommunication network. Likewise, not all geo                 geospatial system 306. The communication system 302
graphic elements capable of being in a geographic location              materializes a graphical interface to the user 106.
of the telecommunication network 202 are depicted in FIG.                 The data management System 304 receives and processes
2. Those skilled in the art will appreciate that different              communications, Such as queries and data, from the com
geographic elements, more geographic elements, or fewer            15   munication system 302 and the geospatial system 306. The
geographic elements may be included in the geographic                   data management System 304 transmits communications,
location.                                                               Such as queries and data, to the communication System 302
   The management system 102 of FIG. 1 operates as                      and the geospatial System 306. The data management System
follows. A user 106 connects to the GNMS 104 and logs into              304 retrieves data from, or Stores data in, an associated
the GNMS. The user 106 may enter a search criteria, such                database (not shown).
as a base transceiver Station (BTS) event, an address, an                  The geospatial System 306 receives and processes
interSection, a trouble ticket, a major trading area, or a cell         communications, including queries and data, from the com
Site, to obtain a map display of an area or a telecommuni               munication System 302 and the data management System
cation network. The map is generated by the GNMS 104 and                304. The geospatial system 306 transmits communications,
includes an identification of the network elements, Such as        25   including queries and data, to the communication System
cell Sites, other network data, Such as trouble ticket data, and        302 and the data management system 304. The geospatial
geographic elements, Such as Streets and Streams within a               System 306 communicates with the data management System
search range. The user 106 may select one of the network                304 to obtain geospatial data. The geospatial system 306
elements, Such as a cell Site or a trouble ticket. This action          identifies and generates a geocode, Such as a latitude and
will initiate a process to populate network data for the                longitude, for a Search criteria, identifies network elements
Selected cell or trouble ticket.                                        and any associated performance elements and geographic
   Based upon the Search criteria entered by the user and the           elements located within a Search range of the Search criteria,
Selection on the generated map, network data is output for              and generates images and text representing the identified
one or more of a cell and cell Status, a trouble ticket and
                                                                        network elements, any associated performance elements,
trouble ticket problem type, cell site information, Specific       35   and the identified geographic elements. The images and/or
                                                                        the text are displayed as a map.
trouble ticket data, event and alarm data for cell Sites and               AS used herein, generating a map also can be construed to
trouble tickets, and network Statistics. In addition, the user          mean generating data and/or signaling to be used by the user
106 has the ability to identify and specify high traffic or high        106 to display a map, depending on context. Likewise,
trouble areas.
                                                                   40   generating geospatial data, network data, or geographic data
  The user can use the display as a mechanism to enter                  also can be construed to mean generating data to be used by
configuration information for the Selected network element              the user 106 to display the geospatial data, network data, or
or for a new network element. Other capabilities and                    geographic data, depending on context. Similarly generating
embodiments of the GNMS 104 are described more fully                    network elements, performance elements, geographic
below.                                                             45   elements, or data thereof, display elements, or display char
   FIG. 3 illustrates an exemplary embodiment of a GNMS                 acteristics also can be construed to mean generating data
104A in a management system 102A of the present inven                   and/or signaling to be used by the user 106 to display the
tion. The GNMS 104A comprises a communication system                    network elements, performance elements, geographic
302, a data management System 304, and a geospatial                     elements, or data thereof, display elements, or display
system 306. The GNMS 104A is in communication with the             50   characteristics, depending on context. Thus, generating any
user 106 and the network element 108. The term “system”                 data also means generating data and/or signaling to be used
means Software and/or hardware that may be implemented                  by the user 106 to display representations of the data,
as one or more components. Thus, the communication                      depending on context. The term transmitting and other like
system 302, the data management system 304, and the                     terms used to describe any communication transmitted or
geospatial System 306 represent logical components that are        55   received by any element or component of a telecommuni
Scalable and that may be implemented as Software and/or                 cation System, including the GNMS, is used in a similar
hardware individually, as a Single component, or as multiple            manner herein.
components.                                                                The GNMS 104A of FIG.3 operates as follows. The user
   The communication System 302 receives and processes                  106 transmits a Search criteria to the communication System
communications, Such as queries and data, from the data            60   302 in a communication. The communication system 302
management system 304 and the geospatial system 306. The                processes the Search criteria and transmits the Search criteria
communication System 302 transmits communications, Such                 to the geospatial system 306. The geospatial system 306
as queries and data, to the data management System 304 and              geocodes the Search criteria, obtains network data and
the geospatial system 306. The communication system 302                 geospatial data from the data management System 304
receives images and text information of geospatial data from       65   corresponding to the geocode, and transmits the geocode,
the geospatial system 306 and receives network data from                the network data, and the geospatial data to the communi
the data management System 304.                                         cation system 302. The communication system 302 trans


                                                          Ex.A-44
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 45 of 57



                                                    US 6,343,290 B1
                             7                                                                      8
mits the geocode, the network data, and the geospatial data           processes communications received from the user browser
to the user 106. The network data and the geospatial data are         418 and transmits data received from the user browser 418
displayed for the user 106 as a map displaying network                to the database server 404 or the map server 410. The web
elements of a telecommunication network relative to other             Server 402 receives geospatial data, including images and
network elements, geographic elements, and customers. The             text list information, from the map server 410 and receives
network elements may have associated performance                      network data from the database server 404.
elements, as described more fully below. The map also                   The database server 404 receives and processes
displays coverage areas, trouble areas, and layers of network         communications, Such as queries and data, from the web
data, including the display characteristics for network               server 402 and the map server 410. The database server 404
elements, performance elements, and geographic elements.
   The user 106 navigates through other network data and              also transmits communications, including network data and
geospatial data by Selecting network elements on the dis              geospatial data, to the Web Server 402 and the map Server
                                                                      410. The database server 404 receives and stores network
played map or by using navigation tools. Additional com
munications are Sent to the communication System 302                  data and geospatial data in, or retrieves and transmits
identifying the selections. The communication system 302              network data and geospatial data from, the network data
processes the communications, obtains network data and
                                                                 15   database 406 and the geospatial data database 408.
geospatial data from the geospatial System 306 or the data               The database server 404 also receives data, including
management System 304 and transmits the network data and              geospatial data and network data, from network elements,
the geospatial data to the user 106. In addition, the user can        such as the data supplier 416. The database server 404 stores
enter network data to configure parameters or components of           the data in the network data database 406 or the geospatial
network elements. This network data is transmitted in a               data database 408.
communication to the communication System 302 for imple                  In Some configurations, the database Server 404 is con
mentation and/or Storage by the data management System                figured to receive data from the data Supplier 416 in a
304. The network data and the geospatial data include, for            documented format So that the data can be Stored directly in
example, performance data, Statistical data, event data, con     25
                                                                      the network data database 406 or the geospatial data data
figuration data, management data, geocode data, geographic            base 408 by the database server without the database server
data, and other data. In this manner, the user 106 can view,          having to Specially format the data. Examples of a docu
monitor, manage, and configure network data for network               mented format include a flat file or a documented format
elements.                                                             from a message bus or another Source. Other documented
  FIG. 4 illustrates an exemplary embodiment of a GNMS                formats may be used. In other configurations, the database
104B of the present invention. The GNMS 104B comprises                Server 404 is configured to receive raw data, to process the
a web server 402, a database server 404, a network data               raw data to a storage format, and to Store the formatted data
database 406, a geospatial data database 408, a map server            in the network data database 406 or the geospatial data
410, a geocode generator 412, and a map generator 414. The            database 408. The database server 404 can be configured
GNMS 104B communicates with a network element, Such              35
                                                                      with an application interface to facilitate communication
as a data Supplier 416, via a connection or link and a user           between the database server 404 and the data Supplier 416,
browser 418 Via a connection or link, Such as an internet             if needed.
protocol (IP) connection 420. The term “server” means                    The network data database 406 is a collection of network
Software and/or hardware that may be implemented as one               data Stored in volatile or nonvolatile memory and Structured
or more components. Thus, the web server 402, the database       40   and organized for efficient access. This may include one or
server 404, and the map server 410 represent logical com              more related databases. Volatile or nonvolatile memory may
ponents that are Scalable and that may be implemented as              include disk Storage, persistent Storage, random acceSS
Software and/or hardware individually, as a Single                    memory, and other accessible memory.
component, or as multiple components.                                   The geospatial data database 408 is a collection of
  The web server 402 transmits and receives                      45   geospatial data Stored in Volatile or nonvolatile memory and
communications, including network data, geospatial data,              Structured and organized for efficient access. This may
and other data, to and from the user browser 418 and                  include one or more related databases. Volatile or nonvola
processes communications. The Web Server 402 communi                  tile memory may include disk Storage, persistent Storage,
cates with the user browser in any applicable format or               random acceSS memory, and other accessible memory.
protocol. The web server 402 materializes a graphical            50      The map server 410 receives and processes
interface, Such as the graphical interface described below, to        communications, Such as queries and data, from the web
the user browser 418.                                                 server 402 and the database server 404. The map server 410
   Preferably, the web server 402 is configured to commu              transmits communications, Such as queries and data, to the
nicate with the user browser 418 using pages. A page may              web server 402 and the database server 404. The map server
comprise one or more of portions of code, programming,           55   410 communicates with the database server 404 to obtain
data, or other elements using any web based technology. For           geospatial data and network data. The map Server 410
example, a page can be generated using hypertext markup               communicates processed geospatial data and network data to
language (HTML), dynamic HTML (DHTML), Java, and/or                   the web server 402.
Java Script. In this configuration, the web server 402                   The geocode generator 412 identifies and generates a
receives pages from the user browser 418 and transmits           60   geocode, Such as a latitude and a longitude, based on a
pages to the user browser. The pages may contain network              Search criteria. Alternately, the geocode generator 412 can
data, geospatial data, or other data. Pages received by the           be configured to identify and generate other geocodes, Such
Web Server 402 may contain Search criteria, queries, data             as a location identifier that designates a geographic location,
entry, including network data or geospatial data, and other           based on a Search criteria. Examples of other location
data. Other configurations of pages may be used.                 65   identifiers are latitude and longitude coordinates, north,
  The web server 402 also communicates with the database              South, east, west, up, down, left, right, Vertical and horizon
server 404 and the map server 410. The web server 402                 tal coordinates, North American data (NAD) 27, NAD83,


                                                        Ex.A-45
   Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 46 of 57



                                                        US 6,343,290 B1
                                9                                                                       10
axial coordinates, other ordinate Systems, positioning                     mitted in a communication to the web server 402 and saved
indicators, and mark identifiers.                                          in the GNMS 104B for implementation. For example, the
   The map generator 414 identifies network elements and                   user may enter configuration data for a parameter of a
geographic elements located within a Search range of a                     network element or a component of the network element. In
geocode and generates a map having images and/or text                      this manner, a user may configure parameters or components
representing the identified network elements, including any                for Switches, cell Sites, or other network elements, provision
asSociated performance elements, and the identified geo                    wireline and wireless circuits, and provide other configura
graphic elements. The map may display multiple layers of                   tion.
network data, including trouble tickets, network trouble                     The connection 420 is any connection Supporting trans
areas, network alarms, network performance, Switch                         mission of communications between the web server 402 and
configuration, coverage levels, cell locations, and future cell
Sites in their proper geographic location. Other layerS may                the user browser 418. Preferably, the connection 420 is an IP
                                                                           connection.
exist that may be used to understand the network data and
the geographic data.                                                          AS used herein, generating a map also can be construed to
   For example, the map generator 414 may generate a map              15
                                                                           mean generating data and/or signaling to be used by the user
having components Such as those depicted in FIG. 2, as well                browser 418 to display a map, depending on context.
as other data, or the map of FIG. 5 described more fully                   Likewise, generating geospatial data, network data, or geo
below. The map may have network data and/or geospatial                     graphic data also can be construed to mean generating data
data that identifies customers (e.g. by trouble tickets) in a              to be used by the user browser 418 to display the geospatial
telecommunication network relative to network elements,                    data, network data, or geographic data, depending on con
including any associated performance elements, geographic                  text. Similarly generating network elements, performance
elements, and/or geographic locations. The map generator                   elements, geographic elements, or data thereof, display
414 generates a map based a navigation criteria, Such as a                 elements, or display characteristics also can be construed to
Selection of pan, Zoom, or movement of a map in a direction.               mean generating data and/or signaling to be used by the user
Direction may be specified in any form including north,               25
                                                                           browser 418 to display the network elements, performance
South, east, west, up, down, left, right, Vertical and horizon             elements, geographic elements, or data thereof, display
tal coordinates, latitude and longitude coordinates, NAD27,                elements, or display characteristics, depending on context.
NAD83, in axial coordinates, or in another ordinate system.                Thus, generating any data also means generating data and/or
Another example of a generated map is the map of FIG. 5,                   signaling to be used by the user browser 418 to display the
as described more fully below.                                             data or representations of the data, depending on context.
   The data Supplier 416 communicates network data to the                  The term transmitting and other like terms used to describe
GNMS 104B. The data supplier 416 also may be configured                    any communication transmitted or received by any element
to communicate geospatial data to the GNMS 104B. The                       or component of a telecommunication System, including the
data Supplier 416 may be a single System, a System with                    GNMS, is used in a similar manner herein.
Sub-Systems, or a multi-System or multi-component System              35
                                                                             Each of the embodiments of the GNMS described herein
having Software and/or hardware. For example, the data                     combines functionalities for defining and enabling data
Supplier 120 may include a System that collects network                    layerS for viewing, configuration, and management of data
Statistics or data for network events, a System that catalogues            with a presentation of Service coverage data and network
network events, a trouble management System that tracks                    data. These functionalities provide a user the ability to
customer Service data, or any System that collects or has             40   acceSS Significant amounts of data for easy viewing and to
network data or geospatial data. The data Supplier 120 may                 drill down to more levels of data and more detailed data.
include a proprietary computer from a telecommunication                       The data layers are levels of network data and/or geo
Service provider, Such as a wireleSS telephone Service pro                 graphic data. The data layers, when enabled, build on each
vider.                                                                     other to present data in a manner analogous to transparencies
   The user browser 418 is any software or hardware that can          45   each having a portion of data that builds on other data to
be used to navigate and acceSS data. Preferably, a browser is              present a more complete view of the data. One or more of
a tool used to navigate and access web based information. In               the data layers can enabled or disabled to display, configure,
one example, the browser is an IP based browser that may                   and manage Selected data on a user-by-user basis. For
use the hypertext transfer protocol (HTTP) to communicate                  example, Several data layerS may be used to present network
with IP based systems over a connection or link. HTTP is a            50   data for network elements to an engineer, and other data
protocol for transferring pages or other documents from a                  layerS may be used to present other network data to a
processor to a browser acroSS an intranet or internet.                     customer Service perSon.
Preferably, the user browser 418 is an IP based browser that                  The data layers present network data in a context of
communicates with the web server 402 and provides the                      geographic data for comparative analysis. This type of
ability to access and transfer network data and geospatial            55   comparative analysis and presentation of network data in a
data via pages. Examples of browsers include the MicroSoft                 geographic context allows a user to more easily understand
Internet Explorer brand browser and the Netscape Navigator                 the data and more quickly view large amounts of data.
brand browser.                                                                Some of the network data and Some of the geographic data
  Auser uses the user browser 418 to view network data and                 are displayed as one or more display elements, including a
geospatial data. A user navigates through network data and            60   network element, a performance element, or a geographic
geospatial data and Selects network elements to “drill                     element. When displayed on a display, each of the network
down', i.e. to navigate, to another Screen or to display                   element, the performance element, and the geographic ele
another portion of a Screen having other information for the               ment has at least one display characteristic. The display
Selected network element or data. For example, a user may                  characteristics are colors, patterns, shapes, text, Symbols, or
Select a cell Site on a display to see the Status of the cell site.   65   other characteristics that Serve to distinguish levels of
   A user may enter configuration data for network elements                coverage, performance, network events, configured
via the user browser 418. The configuration data is trans                  parameters, configured components, other network data, or


                                                             Ex.A-46
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 47 of 57



                                                     US 6,343,290 B1
                            11                                                                         12
geographic data for a network element or a geographic                   characteristic, Such as a green color, to Signify the cell Site
element. The display characteristic may be user                         is not in a warning State or an alarm State, with a Second
configurable in certain instances, as described more fully              display characteristic, Such as a yellow color, to Signify that
below.                                                                  the cell Site is in a warning State, and with a third display
   The display characteristics for the performance elements             characteristic, Such as a red color, to Signify that the cell Site
are referred to as performance characteristics. The perfor              is in an alarm State. A performance element for the cell Site
mance characteristics for the performance elements are                  can be displayed having a first display characteristic, Such as
displayed if performance attributes occur for performance               a green color, to Signify that the cell Site does not have a
levels. Some performance levels are user configurable, while            warning level or a critical level, with a Second display
other performance levels are pre-configured. Each of these              characteristic, Such as a yellow color, to Signify that the cell
concepts are described more fully below.                                Site has a warning level, and with a third display
                                                                        characteristic, Such as a red color, to Signify that the cell Site
   The display characteristics for the network elements are             has a critical level. Other display elements or display char
referred to as event characteristics. The event characteristics         acteristics may be used.
for the network elements are displayed if event attributes or      15      The warning State and the alarm State for events typically
performance attributes occur for event levels. Some event               are not user configurable. An event (also referred to as an
levels are user configurable, while other event levels are              event attribute) can be described as a failure, failed
pre-configured. Each of these concepts are described more               condition, or degradation of Some network element, Such as
fully below.                                                            a circuit, a Switch, or an SS7 link. A warning State may be
   The display characteristics for the geographic elements              pre-configured as a State in which an event occurred within
are referred to as geographic characteristics. Various geo              a Selected period of time. An alarm State may be pre
graphic characteristics are displayed for geographic                    configured as a State in which a current event is occurring.
elements, Such as color, size, and shape.                               Because these events are significant in a telecommunication
   Data layers may be associated with different network                 network, a user may not have the knowledge and expertise
elements. Data layers that are associated with cell Sites may      25   necessary to configure the proper characteristics that would
include, among others, a network element layer, an alarm                cause a warning State or an alarm State for an event asso
layer, and a performance layer. Other layers associated with            ciated with a network element. Although, in Some embodi
network data or with geographic data are described more                 ments the warning State and the alarm State may be user
fully below.                                                            configurable. Other States may exist or may be configured or
   The network element layer displayS network elements in               shown.
one of two display characteristics, Such as colors or patterns,           The warning level (as opposed to the warning State for
depending on the Status of the network element, event                   events) and the critical level are based on user configurable
attributes, and performance attributes. For example, one                performance levels. Thus, a user can specify performance
color or pattern can indicate a healthy network element, and            attributes, levels of performance attributes, or network
a Second color or pattern can indicate a warning condition,        35   events that will effect the warning level, the critical level, or
a critical condition, or other condition for the network                another level causing display of a performance element.
element. In another example, a cell can be displayed with a             Other display elements or display characteristics may be
first display characteristic, Such as a green color, to signify         used.
the cell Site is on-air or displayed with a Second display                 The performance element can be displayed in a form that
characteristic, Such as a gray color, to Signify that the cell     40   allows a user to view the performance levels of network
Site is a future cell Site. Other display elements or display           elements easily. Examples of performance elements having
characteristics may be used.                                            performance characteristics are display elements having
   An alarm layer displayS network elements with multiple               colors or patterns that Signify configured parameters, per
varied display characteristics, Such as multiple colors or              formance attributes, or network events or other display
patterns, to indicate varied event attributes, events, event       45   elements, Such as text or Symbols, that identify configured
levels, degrees of event levels, or performance attributes for          parameters, performance attributes, or network events. For
a network element. For example, a cell can be displayed with            example, one or more different shapes may be displayed
a display characteristic, Such as a green color, to Signify the         proximal to the network element to Signify one or more
cell site is not in a warning State or an alarm State, with a           performance levels or performance attributes, a shape hav
Second display characteristic, Such as a yellow color, to          50   ing more than one display characteristic, Such as multiple
Signify that the displayed cell Site is in a warning State, and         colors, can be displayed concentrically or proximal to a
with a third display characteristic, Such as a red color, to            network element, or the same shape as the network element
Signify that the displayed cell Site is in an alarm State. Other        may be displayed other than concentrically. Alternately, the
display elements or display characteristics may be used.                network element can have multiple display characteristics,
   A performance layer displayS network elements with              55   Such as one display characteristic for the performance char
asSociated performance elements. This allows a user to view,            acteristic and another display characteristic for the event
for example, an alarm Status of a network element and/or a              characteristic. For example, the left half of a circle can
performance Status of the network element at the Same time.             designate the performance characteristic of a cell, and the
Alternately, the performance layer can be configured to                 right half of a circle could designate the event characteristic
display only the performance elements.                             60   of the cell. In another example, different shapes are located
   A network element can be displayed with varied display               proximal to the network element to designate a performance
characteristics, Such as colors or patterns, to Signify event           characteristic or a network event, Such as a flag, an excla
characteristics. A performance element associated with the              mation point, a Star, or a octagon. The shapes may be color
network element can be displayed with varied display                    coded or have other display characteristics. Other methods
elements, Such as colors or patterns, to Signify performance       65   may be used.
levels or performance attributes of the network element. For               Preferably, a performance element is a shape displayed
example, a cell Site can be displayed with a display                    concentrically around the display element representing the


                                                          Ex.A-47
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 48 of 57



                                                     US 6,343,290 B1
                              13                                                                      14
network element, the concentric shape being color coded to              characteristics that Signify event levels of network events.
Signify different performance levels for performance                    The performance elements include performance character
attributes. For example, if a performance layer is enabled, a           istics signifying performance levels of performance
circle can be displayed as the performance element concen               attributes. Different levels of coverage areas, engineering
trically around a circle representing a cell. The performance           defined trouble areas, and customer defined trouble areas
layer can be configured to display the concentric circle with           also can be provided. In the example of FIG. 5, the map 502
a performance characteristic, Such as a color of green, a               comprises cells 504-512, performance elements 514-522 in
yellow color, or a red color for one or more performance                the form of concentric circles, Switches 524-528, a network
attributes or performance levels. Other display elements and            element 530, a wireless circuit 532, wireline circuits
other display characteristics may be used.                              534–540, trouble tickets 542–550, a landmark 552, a cus
   Performance levels of performance attributes can be con              tomer defined trouble area 554, an engineering defined
figured by a user to determine how a performance element                trouble area 556, and coverage areas 558 and 560.
                                                                          The cells 504-512 each have an event characteristic that
is displayed, if at all. For example, performance levels may            Signifies an event level of one or more event attributes. A
be configured for attempts, drops, blocks, percent drops,               different pattern is used in the example of FIG. 5 as the event
percent blocks, channel erlangs, or other performance              15
                                                                        characteristic to distinguish between different event levels.
attributes. If one or more performance attributes reaches a             Although, other event characteristics may be used to distin
configured performance level, a performance element is                  guish between event levels, Such as color codes. For
displayed with a performance characteristic configured to               example, the cells 504 and 510 include an angled cross
Signify that performance level.                                         hatched pattern signifying that the cells are healthy and that
   AS an example, a user can configure the GNMS to display              no network events have occurred. The cell 512 includes a
a concentric circle as a performance element and having a               horizontal line pattern to signify the cell is in a warning
yellow color as the performance characteristic when a                   condition for one or more network events associated with a
warning level of one hundred dropped calls is reached.                  cell. The cells 506 and 508 include a horizontal and vertical
Likewise, a user can configure the GNMS to display a               25   criss-croSS pattern to signify a critical level for one or more
concentric circle as a performance element and having a red             network events associated with that cell.
color as the performance characteristic when a critical level              The performance elements display performance charac
of five hundred dropped calls is reached. Other examples,               teristics that Signify a performance level of one or more
other configurations, and other performance attributes may              performance attributes. For example, the performance ele
be used.                                                                ment 520 has a left to right angled Striped pattern to signify
   The System can be configured to use a logical operator to            that the performance level is healthy and does not arise to a
determine whether or not to display a performance element               warning level or a critical level. The performance elements
or to determine which performance characteristic to display.            514 and 516 have a vertical striped pattern to signify a
In one example, the System can be configured to “and” or                warning level of one or more performance attributes asso
“or one or more performance attributes to determine if a           35   ciated with the respective cells 504 and 506. The perfor
performance level is reached for displaying a performance               mance elements 508 and 512 have a right to left angled
element. In this example, a performance level is configured             Striped pattern to Signify a critical level of one or more
for X number of drops “and” Y number of blocks. Thus, a                 performance attributes associated with the respective cells
performance element will be displayed if both X number of               508 and 512. The performance attributes include config
drops and Y number of blocks occurs. Alternately, the              40   urable levels for a warning level, a critical level, or other
System can be configured to display a performance element               Specified levels for attributes including one or more of
if either X number of drops “or'Y number of blocks occurs.              attempts, drops, blocks, percent drops, percent blocks, and
   Another data layer is a coverage layer. The coverage layer           channel erlangs. It will be appreciated that other patterns and
identifies geographical areas of a telecommunication net                other performance characteristics can be used, including
work that have varied levels of telecommunications Service,        45   color codes.
Such as excellent coverage, good coverage, average                         The customer defined trouble area 554 may be generated
coverage, or poor coverage. Alternately, the coverage layer             when X number of trouble tickets occurs in a Y range of an
can identify whether a customer, i.e. a customer at a location,         area. For example, a customer defined trouble area may be
is inside a Service area or outside a Service area. Other levels        defined if one or more trouble tickets occurs within a radius,
of Service or other methods of identifying coverage may be         50   a vertical/horizontal range, a longitude/latitude range, a
used.                                                                   distance, an area defined by dimensions, or another range. In
   Coverage can be identified using coverage elements, Such             the example of FIG. 5, a customer defined trouble area
as color-coded areas, pattern generated areas, coordinate or            occurs where four trouble tickets 542-548 occur within a
other ordinate identified areas, or areas encompassed within            predetermined radius. The customer defined trouble area
or Outside of a circle area, a polygonal area, or another          55   surrounds the cells 506 and 508. Note that a user viewing the
shaped area. Other coverage elements may be used. For                   screen readily can identify that both cells 506 and 508 are in
example, a map may be generated with an area color coded                a current event failure or degradation, as Specified by the
in green to depict a good level of Service covering that area.          event characteristic of the cells. In addition the cell 506 has
Multiple colors may be used to depict different levels of               a warning level for its performance level, and the cell 508
Service. Alternately, an area may be color coded with two          60   has a critical level for its performance level. By viewing this
colorS-one color depicting that Service exists for that area            information, a user can easily determine network event
and another depicting that Service does not exists for that             problems and network performance problems in the area of
aca.                                                                    the identified trouble ticket and, if needed, can describe the
  FIG. 5 depicts an example of a map generated by the                   problem to a customer.
GNMS 104B. The map includes display elements, such as              65      The engineering defined trouble area 556 is an area
network elements, performance elements, and geographic                  Specified by an engineer or other authorized user as having
elements. Some of the network elements include event                    a known problem, Such as poor Service. The user can enter


                                                          Ex.A-48
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 49 of 57



                                                     US 6,343,290 B1
                              15                                                                     16
an associated Script describing the outage or Service problem           for the map Server 410 to obtain a geocode corresponding to
for the trouble area. If a customer calls to report a problem           the Search criteria.
for a trouble ticket 550, a user of the system can tell the                The map server 410 receives and executes the page. The
customer that the area is a known trouble area, the problem             geocode generator 412 generates a geocode that corresponds
asSociated with the trouble area, the time and/or date of          5    to the Search criteria. In this example, the geocode is a
resolution of the problem, and/or a description of the reso             latitude and longitude pair corresponding to the address
lution.                                                                 provided as the Search criteria.
  In the example of FIG. 5, the engineering defined trouble                The map server 410 transmits the geocode to the web
area 556 encompasses the cell 512. A user readily can                   server 402 as a response in the form of a page. The web
determine that a network event that is associated with the              server 402 receives the page from the map server 410,
cell 512 has occurred within a specified period of time, such           identifies the geocode data in the page, generates a new page
as 72 hours, because of the pattern of the event characteristic         having the geocode, and transmits the page to the user
of the cell. In addition a user can determine that the cell has         browser 418.
one or more critical levels of performance attributes due to               The user browser 418 receives the page with the geocode,
the performance characteristic of the performance element          15
                                                                        executes the page, and transmits a new page to the web
522.                                                                    server 402 requesting a list of cells and other network
   The coverage areas 558 and 560 identify levels of service            elements in a Search range of the geocode. The Web Server
coverage. The coverage areas 558 and 560 can be color                   402 transmits the request for the list of cells and other
coded, shaded, or identified by another display characteristic          network elements to the map Server 410 in a form of a page.
So that a user can distinguish between different levels of                 The map generator 414 determines the list of cells and
coverage, including excellent, good, average, or poor. In the           other network elements within the Search range of the
example of FIG. 5, the coverage area 558 is defined as                  Specified geocode. The map generator 412 communicates
having excellent coverage, and the coverage area 560 is                 with the database server 404 to obtain the identification of
defined as having poor coverage. The areas not specifically        25   the cells and other network elements within the Search range
identified can be shaded or can be generically identified as            of the geocode. The database server 404 responds to the
having good coverage, another level of coverage, or as                  query from the map generator 414 with the identification of
having Some coverage.                                                   the cells and other network elements within the Search range
   A user can view parameters, components, or network                   of the geocode. The map server 410 then transmits the
elements and can configure parameters, components, or                   identification of the cells and other network elements to the
network elements by entering network data associated with               Web Server in a page.
the parameters, components, or network elements. This is                  The web server transmits the identification of the cells and
exemplified where the Switch 524 is a first provider, and the           other network elements to the user browser 418 in a page.
Switches 526 and 528 are a second provider. An interruption             The user browser 418 receives the identification of the cells,
of Service occurs between the Switches 524 and 528. The            35   executes the page, and transmits a new page to the web
GNMS 104B allows the user to view network data associ                   Server 402 requesting a map to display the network elements
ated with the wire line circuits 536 and 538 to determine               and the geographic elements in the Search range. The web
where the interruption of service or other problem has                  server 402 receives a communication from the user browser
occurred. Thus, network data for the end points of a circuit            418 and transmits a page to the map Server 410 requesting
and network data associated with the Service providers can         40   generation of the map.
be displayed to the user. In this example, the user determines             The map generator 414 generates images and text of the
that the interruption of Service is associated with the wireline        network elements, including any associated performance
circuit 536. A user can enter a work order to be issued to the          elements, and the geographic elements for the map and
appropriate Service provider for repair of the wireline circuit         transmits the map to the web server 402 in a page. The web
536. In Some embodiments, the user may enter configuration         45   server 402 includes the map received from the map server
data for the wireline circuit 536 to fix the interruption of            410 in a page that is transmitted to the user browser 418. The
Service.                                                                user browser 418 receives the page, and the map is displayed
  With reference to FIGS. 4 and 5, the management system                to a user. The map may contain network and performance
102B operates as follows. In a first example, the connection            elements and geographic elements depicting a telecommu
402 is an IP connection, and the web server 402 and the user       50   nication network. For example, the map may display the
browser 418 communicate using the HTTP protocol. The                    network elements and the geographic elements of the tele
web server 402 and the user browser 418 transmit and                    communication system 202 depicted in FIG. 2.
receive network data and geographic data via pages.                        In another example, the user browser 418 communicates
  The user browser 418 connects to the web server 402 via               with the web server 402 using pages via the HTTP protocol.
the connection 420. The user browser 418 logs into the web         55   In this example, the user browser 418 has connected with the
server 402 by entering a login and a password. The web                  web server 402, and a map is displayed to the user browser.
server 402 transmits a page to the user browser 418 so that             The map displays the telecommunication system 202 of
the user browser may enter a Search criteria and identify a             FIG. 2. In addition, the display displayed to the user browser
telecommunication network having network elements and                   418 comprises a data entry and Search tools panel for entry
geographic elements that may be viewed, monitored, or              60   of Search criteria and Search navigation and an output panel
configured. The user browser 418, or more particularly the              to display network data.
user using the user browser, enters a Search criteria, Such as             The user using the user browser 418 selects a network
an interSection of Streets or an address of a Street.                   element, such as the cell 208. Selecting the cell 208 initiates
  The user browser 418 transmits the search criteria to the             a communication from the user browser 418 to the web
web server 402 in a page. The web server 402 transmits the         65   server 402. Based on the communication from the user
Search criteria to the map Server 410 in the form of a page             browser 418, the web server 402 will communicate with one
containing data that, when executed, operates as a request              or both of the database server 404 and the map server 410.


                                                          Ex.A-49
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 50 of 57



                                                      US 6,343,290 B1
                              17                                                                     18
For example, the GNMS 104B may be configured to gen                     criteria and makes a Selection to display a map having
erate a new map in which the selected cell 208 is centered              network elements, including any associated performance
in the map. A Zoom may be effected, thereby generating a                elements, and geospatial elements within a Search range of
new map.                                                                that address.
   Selecting the cell 208 may require the web server 402 to                The web server 402 receives the search criteria and
obtain network data and geospatial data from the map Server             transmits the search criteria to the map server 410. The map
410. Such network data and geospatial data may include cell             Server 410 geocodes the Search criteria and generates a map
identification, trouble ticket identification, graphical ele            of the geocoded search criteria to the web server 402. In this
ments depicting Status of a cell or a trouble ticket, including         example, the map server 410 obtains a list of the network
color or shape designations, and other network data, includ             elements within a Search range of the Specified address. The
ing Status identification, Such as dropped, blocked, closed,            map server 410 transmits the identification and list of the
fast busy, or unspecified for trouble ticket type, and cell             network elements to the web server 402. The web server 402
designations for cells.                                                 includes the identification and list of the network elements
   The web server 402 also may require network data from                and the map in the page transmitted to the user browser 418.
the database server 404. For example, the web server 402           15   In this example, the generated map has display elements that
may request network data for cells, cell Sites, trouble tickets,        identify the network elements, performance elements asso
and other network elements or parameters, Such as cell Site             ciated with the network elements, and the geographic ele
identification data, performance Statistics, and network                ments of the telecommunication network of FIG. 5. As a
event data.                                                             result, the display to the user includes the map 502 identi
   In this example, when the user selects the cell 208 and              fying the telecommunication network of FIG. 5 and an
transmits a page to the web server 402 identifying the                  identification and listing of the network elements depicted in
selected cell, the web server 402 queries the database server           FIG. 5, including the associated performance elements. The
404 to obtain the network data associated with the cell 208.            user can Select the network elements and network data and
This network data includes cell Site information, Such as               navigate as described above.
                                                                   25
region, market, Site identification, Site description, latitude,          FIG. 6 illustrates an exemplary embodiment of an imple
longitude, on-air date, Status, and/or antenna height. The              mentation of components of a GNMS. The implementation
network data may be combined with Static data, Such as the              of FIG. 6 illustrates one to M web servers, one to N database
names “region”, “market”, “site identification”, “site                  servers, and one to O map servers, where M, N, and O
description”, “latitude”, “longitude”, “on air date”, “status”,         represent any number greater than one. In the implementa
and/or “antenna height'. The network data obtained from the             tion of FIG. 6, the web server 402, the database server 404,
database server 404 is combined with the static data and                and the map server 410 may communicate with each other
transmitted to the user browser 418 in the form of a page. If           via a link capable of transmitting communications, Such as
geospatial data or network data is obtained from the map                a transmission control protocol/internet protocol (TCP/IP)
server 410, the web server 402 will combine that network                link.
                                                                   35
data and geospatial data with the network data obtained from               One or more instances of the logical components of a
the database Server 404 and any Static data to form the page.           GNMS may be located on a physical platform. For example,
   In another example, the user browser 418 is connected to             one or more instances of a web server may be located on a
the web server 402. The user browser 418 communicates                   computer platform. Such an example is depicted in FIG. 7A.
with the Web Server 402 using pages. In this example, a map        40   For simplicity, a database server is not depicted in FIG. 7A,
is generated to the user browser 418 depicting the telecom              but an instance of a database Server would be present.
munication network 202 of FIG. 2.                                          In addition, one or more instances of the logical compo
   The user may select any network element for viewing,                 nents of a GNMS may be configured as a redundant system.
monitoring, or configuration. The user Selects a trouble                For example, an instance of a web server may connect to
ticket 232. The Selection initiates generating a page to the       45   more than one instance of a map Server in which a first
web server 402 identifying the selected trouble ticket 232.             instance of the map Server is designated as a main and at
   The web server 402 queries the database server 404 to                least another instance of the map Server is designated as a
obtain the network data associated with the trouble ticket              redundant backup. Although, it will be appreciated that an
232. The database server 404 responds to the web server 402             instance of a GNMS component may be connected to more
with the network data associated with the trouble ticket 234.      50   than one instance of another component without any of the
Trouble ticket network data may include a trouble ticket                instances being redundant Systems.
identification, a trouble type, an issue date, latitude of the             An example of an implementation having an instance of
problem, longitude of the problem, one or more croSS Streets            a web server 702 connected to two instances of a map server
identifying the location of the problem, a city, a State, a Zip         704 and 706, in which one instance of a map server 704 is
code, a signal Strength for the call, and/or identification of     55   a main system and the other instance of the map server 706
the handset used by the customer.                                       is a redundant system, is depicted in FIG. 7B. The map
  The web server 402 combines the trouble ticket network                servers 704 and 706 reside on two platforms 708 and 710.
data with the Static data and geospatial data, if any, and              FIG. 7B also depicts an instance of a web server 712 that is
generates a page. The Web Server 402 transmits the page to              connected to three instances of a map server 714-718, none
the user browser 418.                                              60   of which are redundant Systems. For simplicity, a database
  In another example, the user browser 418 connects to the              server is not depicted in FIG. 7B, but an instance of a
web server 402 via the connection 420. In this example, the             database Server would be present.
user browser 418 communicates with the web server 402                      In any of the examples of FIGS. 4–7, the map server can
using pages. After the user logs in, the Web Server 402                 be configured to provide communication load balancing.
transmits a page to the user browser 418 providing for the         65   Each map Server then determine whether it can process
entry of a Search criteria, Such as an address or an interSec           additional communications and generate geocodes and
tion. In this example, the user enters an address as the Search         maps. Each map Server transmits a communication to the


                                                          Ex.A-50
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 51 of 57



                                                     US 6,343,290 B1
                              19                                                                      20
Web Server identifying its processing load and capabilities.               A browser is used to navigate through Screens of the
The web server then determines which map server will                    graphical interface. Since the graphical interface is useable
proceSS additional communications.                                      in conjunction with the browser, multiple users can access
   In addition, the map Server can be implemented as two                the GNMS via an IP connection using pages. This allows a
Separate components-namely, the geocode generator and                   user to quickly and easily navigate through the Screens of the
the map generator. In this configuration, the geocode gen               graphical display, View and monitor network data and
erator will reside as an instance physically Separate from the          geospatial data for network elements, and enter configura
map generator. This configuration can increase processing               tion data and other network data for the network elements.
efficiency if the map generator will require greater proceSS            Any browser may be used.
ing to generate a map with images and text than the geocode        1O      FIG. 9 depicts an example of a screen in which a search
generator generating the geocode.
   FIG. 8 illustrates an exemplary embodiment of a graphi               criteria may be entered. The screen 902 has a GNDIO panel
cal interface used to enter, display, and navigate through              904, an STDE panel 906, an NDO panel 908, and navigation
network data and geospatial data used in conjunction with               tools 910. The STDE panel 906 and the NDO panel908 have
the GNMS. The graphical interface 802 of FIG. 8 comprises               navigation tabs 912 and 914 for selecting options for search
display components for a geospatial and/or network data            15   and entry of data and for data output, respectively.
input or output (GNDIO)804, a search tools and data entry                  The user can select navigation tabs in the STDE panel 906
(STDE) 806, and a network data output (NDO)808. In some                 to enter a Search criteria including an address, a trouble
configurations, the graphical interface 802 also may be                 ticket, a major trading area (MTA), a base transceiver Station
configured with a legend 810, a Zoom in/out 812, and                    (BTS), or a cell site. In the example of FIG. 9, a user may
optional navigation tools 814. Different, fewer, or greater             Search with any component of an address, including a Street
display components may be used.                                         address, an interSection, a city, a State, or a Zip code or any
   The GNDIO 804 displays the map generated by the map                  combination thereof. Once a user has entered the Search
generator 414. This map comprises network data and                      criteria, the user may select the “Display Map” button to
geospatial data. The map displays display elements that            25
                                                                        initiate the Search.
represent geographic elements, network elements, and per                   FIG. 10 depicts an example of a Screen displayed to a user
formance elements within a Search range of a geocode, Such              after a Search has been initiated. In this example, the user
as a radius or a distance. Any designated Search range may              entered a street address, a city, and a state. The GNMS
be used for a display, including different units of measure             receives the Search criteria, determines the network data and
ment. For example, the telecommunication System 202 of                  geospatial data corresponding to the Search criteria, and
FIG.2 may be depicted in the GNDIO 804 for a search range               transmits the network data and the geospatial data to the
of 5.0 kilometers (km) around a specified geocode.                      user. A map is generated to the user in the GNDIO panel 904.
  A user may select (i.e. "click on”) any of the network                The map displays the network elements and the geographic
elements displayed in the GNDIO 804, including trouble                  elements within a Search range of the Search criteria. The
tickets, to display more detailed information about the            35   Search range can be predetermined or Set on a user-by-user
network element. The GNDIO 804 also may be used to enter                basis.
network data, Such as configuration data. For simplicity,                 In the example of FIG. 10, the map centers at the geocode
graphical representations of display elements, Such as net              of the address entered as the Search criteria. The map
work elements, are referred to as those display elements,               identifies cells, such as the cell 1002, trouble tickets, Such as
Such as network elements.                                               the trouble ticket 1004, known trouble areas, Such as the
                                                                   40
  The STDE 806 allows a user to enter search criteria. The              known trouble area 1006 (i.e. a user or engineer defined
STDE 806 may comprise tabs for entry of search criteria to              trouble area), a customer defined trouble area (CDTA) 1008,
identify a geocode or a network element. For example, the               Streets, Such as the Street 1010, and Streams, Such as the
STDE 806 may comprise tabs for entry of an address, a cell,             Stream 1012.
a trouble ticket, a Switch, a trading area, a base transceiver,    45     A Zoom 1014 and a legend 1016 also are displayed to the
or a network event.                                                     user. The Zoom 1014 allows a user to Zoom into, or Zoom out
  The NDO 808 displays network data and geospatial data.                of, the map area displayed to the user. The legend 1016 has
The NDO 808 may comprise tabs for output criteria. For                  legend components that identify network elements and geo
example, the NDO 808 may comprise tabs to display net                   graphic elements. In the example of FIG. 10, the network
work data for a cell, a trouble ticket, a Switch, a base           50   elements can be color-coded So that a user may know a status
transceiver, an identification of cells in a Search range, or an        of the network elements quickly by Viewing their color. In
identification of trouble tickets in a Search range.                    addition, any of the areas of the map displayed to the user
   The legend 810 identifies components and colors or other             can be color-coded So that a user may quickly identify the
identifying designations displayed in the GNDIO 804 and                 Status of the network coverage of the area. In addition, other
provides a description of the components and of the iden           55   network data can be displayed and color-coded. For
tifying designations. For example, the legend can identify              example, the trouble tickets can be color-coded So the Status
cell Sites and Status, trouble areas, coverage, and definable           or a problem associated with a trouble ticket is quickly
trouble areas.                                                          known.
   The Zoom 812 allows a user to Zoom in or out of a selected             The legend displayed to the user can vary based upon a
area of the map produced in the GNDIO 804. If a Zoom in            60   user profile and layers selected for each user (See FIG. 28.)
or out is Selected, a new map is generated.                             LayerS may include CDTA, engineering defined trouble
  The navigation tools 814 allow a user to navigate through             areas (also referred to as user defined trouble areas or known
other various options and screens available from the GNMS.              trouble areas), engineering designed coverage, future cell
This includes other displays and other functions.                       Sites, lakes and rivers, MTAS, marketing defined coverage,
   FIGS. 9-35 illustrate exemplary embodiments of a                65   network events, parks and recreational areas, trouble tickets,
graphical interface. However, other graphical interfaces or             and other layers. For example, if the trouble ticket layer is
components of graphical interfaces may be used.                         not enabled, the identification and color-coding of trouble


                                                          Ex.A-51
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 52 of 57



                                                       US 6,343,290 B1
                            21                                                                      22
tickets will not be displayed in the legend. Moreover, the                tistics tab may comprise the identification of the Switch
trouble tickets will not be displayed on the map or in the                asSociated with the cell Site, identification of the cell Site,
NDO.                                                                      and network Statistics for the Selected cell Site, including the
   In the example of FIG. 10, the legend 1016 comprises                   date of a network event, attempts, drops, blocks, percent
legend components for network cell Status for on air, outage              drops, percent blocks, channel erlang (cE), and busy hour
within Seventy-two hours, current outage, and future site,                (BH) for a call. A user may view reports of network statistics
coverage for excellent, Very good, good, average, and poor,               by making a Selection from the available reports Select box.
known trouble areas, customer defined trouble areas, and                     FIG. 15 depicts an example of a report that can be
trouble tickets for blocked, dropped, fast busy, unspecified,             displayed to a user identifying network Statistics. In the
and closed. Any number or units of time or units for                      example of FIG. 15, a report graphically identifies call
coverage may be used, Such as twenty four hours or degrees                attempts versus call drops and call blockS. Other reports are
of coverage. Different, greater, or fewer legend components               available to illustrate any of the network Statistics.
may be displayed.                                                            FIG. 16 depicts an example of a screen in which the
   When the map is generated to the user, network data for           15
                                                                          legend may be removed from the Screen. A user may toggle
the network elements is populated. For example, network                   between displaying the legend and not displaying the leg
data for cells and for trouble tickets is populated when a map            end. If the legend is not displayed, a Select button will be
is generated. The System can be configured to default on                  displayed in its place. A user may select the display legend
Selected navigation tabs based on a user Selection.                       button to view the legend on the Screen.
   In the example of FIG. 10, a list of cells with a color                   FIG. 17 depicts an example of event/alarm data displayed
coded cell Status in a Search range of 5.0 km or 0.045 degrees            to a user. The GNMS can be configured to display network
is displayed to the user in the cells tab of the NDO panel. In            Statistic data or event/alarm data on the network tab. For
addition, the latitude and longitude of the address entered as            example, if the layer for the network events is enabled (see
the Search criteria, the cells, the cell identifiers, and the             FIG. 28), then the event/alarm data will be displayed on the
color-coded Status of each cell are displayed. It will be            25
                                                                          network tab. If the network events layer is not enabled, then
appreciated that other Search ranges may be used.                         the network statistics data will be displayed on the network
  FIG. 11 depicts an example of the tickets tab of the NDO.               tab. Other configurations may be used. Also, an additional
The tickets tab displays the range of 5.0 km (0.045 degrees)              tab may be added to the NDO for simultaneously viewing
radius. In addition, the latitude and longitude correspondent             the event/alarm data and the network Statistics data.
to the Search criteria is displayed. The ticket tab displays the          Alternately, the network Statistics data and the event/alarm
network data associated with the trouble tickets within the               data may be viewed Simultaneously in the network tab.
range. The trouble tickets are listed along with the ticket                  In the example of FIG. 17, event/alarm data is displayed.
identifier, a color-coded ticket Status, and the problem type,            The event/alarm data may comprise any network data to
Such as dropped, fast busy, blocked, closed, or unspecified.              display events, alarms, or network Statistics. The event/
A user may select a check box to close the ticket if the ticket      35   alarm data of FIG. 17 comprises the cell site identification
is not already closed.                                                    (ID), the start of the event or alarm, the end of the event or
   FIG. 12 depicts an example of Site information displayed               alarm, the Status of the cell Site, and a description of the
to a user. A user can view the Site information for any cell              event or alarm.
Site by clicking on the cell Site displayed in the map. This                 FIG. 18 depicts an example of a trouble ticket entered as
causes the GNMS to transmit the network data to the user for         40   a Search criteria. The trouble ticket may be entered or a
Viewing. For example, the Site information may comprise a                 trouble ticket may be selected from the select box. After the
region, a market, a Site identification (ID), a site description          user has entered the trouble ticket data, the user may display
(Desc), a latitude of the cell site, a longitude of the cell Site,        a map showing network elements and geographic elements
an on air date of the cell Site, a cell Site Status, and/or an            within a range of the trouble ticket Search criteria. The user
antenna height. The Site information is populated with the           45   initiates this action by selecting the Show Map button. A
network data when the user selects the cell site from the                 map is generated in which the trouble ticket is centered in
map.                                                                      the map area. In addition, the NDO defaults to a display for
   FIG. 13 depicts an example of trouble ticket data dis                  the tickets tab, as described above.
played to a user. A user can view trouble ticket data for a                 FIG. 19 depicts an example of a search criteria for an
particular trouble ticket by clicking on the trouble ticket in       50   MTA search. The user can enter an MTA or select an MTA
the map. This initiates an action to populate the network data            from the Select box. The user initiates the Search by Selecting
for the selected trouble ticket. The trouble ticket data may              a Display Market Map button. A map identifying the net
include a ticket identification (ID), a problem type issue                work elements within the selected MTA is generated. In
date, a latitude of the trouble ticket, a longitude of the                addition, the GNMS can be configured to default to display
trouble ticket, one or more croSS Streets, a city, a State, a Zip    55   the tickets tab in the NDO. The tickets tab shall display the
code, a Signal Strength of the call, and/or an identification of          appropriate Search range for the map. In this example, a
the phone used by a customer.                                             search range of 236.5 km (2.128) radius is displayed.
   FIG. 14 depicts an example of network data displayed to                   FIG. 20 depicts an example of a Search criteria using a cell
a user for network's Statistics. A user may view the network              Site Search. In this example, the cell Site Search may com
Statistics of a network element by clicking on the network           60   prise initially Searching by an MTA and then Searching by a
element on the map. AS explained above, this action initiates             list of cells. A user first can enter an MTA. A list of cells is
population of network data for the site information tab. The              displayed in the STDE by selecting the Show Cells button.
GNMS can be configured to initially display information in                A user can Select one of the cells from the list, and a map is
the site information tab or in the network information tab.               generated in which the Selected cell is displayed in the center
The user then may switch between the two tabs. In the                65   of the map. The map displayS all network elements and
example of FIG. 14, network statistics for a selected cell are            geographic elements within a Search range. In this example,
displayed. The network data displayed in the network Sta                  the NDO is configured to default to the Tickets tab.


                                                            Ex.A-52
   Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 53 of 57



                                                        US 6,343,290 B1
                               23                                                                        24
However, the NDO can be configured to default to another                   GNMS or entered by a user. Once the ticket identifying
tab, Such as the Site Info tab or the Cells tab. In addition, the          information is entered, a user can initiate geocoding the
STDE can be configured for a different type of entry.                      ticket and associating known network data to the ticket, Such
   FIG. 21 depicts an example of a Screen used to enter the                as a neighboring cell Site, by Selecting a Save button, Such as
cell Site only as a Search criteria. The user can enter a cell Site        the Geocode Ticket button. The information may be saved
or Select a cell from the Select box. A map is generated in                by committing the ticket.
which the map center is the Selected cell Site.                               FIG. 29 depicts an example of a screen used to close
   FIGS. 22A, 22B, and 23 depict examples of providing                     multiple trouble tickets. In this example, a user Selects a
BTS events as a Search criteria. A map is generated in which               check box for each trouble ticket to be closed and selects the
the map center is the selected cell site with the BTS event.               Close Tickets button to initiate the action. This action causes
Network Statistics are generated for the Selected cell Site in             an entry box to be displayed in which a user can enter a
FIG. 23.                                                                   resolution or reason for closing the ticket. The user also can
  FIGS. 22A, 22B, and 23 also depict screens used to enter                 choose to notify a client (i.e. the customer) by sending an
an MTA as a Search criteria. In FIG.22A, a user can Select                 e-mail, a message to a text pager, an automated Voice
an MTA from a select box of a network statistic Search for            15   response message, a voice mail, or another type of message
a BTS event search. Once the MTA is selected, a list of cells              identifying the resolution. The user can finalize the ticket
is displayed to the user in the STDE panel, as depicted in                 closing by Selecting the Commit Ticket Close button.
FIG. 22.B. A cell can be selected from the STDE panel or                      FIG. 30 depicts an example of a menu that can be
selected from the map. When a cell is selected, as from the                displayed to a user. Examples of Some menu options include
map, the System defaults to display the network Statistics for             user profile to define the profile and options a user may have,
the BTS Statistics tab in the NDO.                                         layer options to Select and define layer options for a user,
  FIG. 24 depicts an example of a Screen used to enter a Zip               labeling options to Select and define labeling options for a
code for a Search criteria. A map is generated in which the                user, map size, design control options, help options, and
map center is the center of the Zip code Search criteria.             25
                                                                           logout. Different, greater, or fewer menu options may be
                                                                           used.
  FIGS. 25 and 26 depict an example of defining a trouble
area. A user uses trouble area definition tools to define the                 FIG. 31 depicts an example of layer options that are
trouble area. Multiple types of definition tools may be                    available for users. Layer options may be enabled or dis
displayed. In the examples of FIGS. 25 and 26, selectable                  abled for individual users. For example, an engineer may
buttons for the definition tools are located in the upper                  have different Selected layer options than a customer Service
portion of the map area and include a tool for defining a                  perSon. Examples of layer options include customer defined
polygon of the area, a tool for defining a circular area, a tool           trouble areas, engineering defined trouble areas, engineering
for defining a Square area, and a button to Save the defined               designed coverage, future cell Sites, lakes and rivers, MTAS,
area. The definition tools also include a button to exit the               marketing defined coverage, network events or network
design mode.                                                          35
                                                                           Statistics, parks and recreational areas, and trouble tickets.
   The design mode exit button of FIGS. 25 and 26                             FIG. 32 depicts an example of a Screen used to define a
resembles a hand. The design mode exit button can be                       user profile. In this example, a user may Select options for a
Selected at any time during the trouble area definition                    user classification, Such as an engineer or a customer Service
process. If the design mode exit button is Selected while the              perSon, a default for a Search range around a Search criteria
user is defining a trouble area, the trouble area will not be         40   for which a map will be generated and for which network
Saved. If a user exits the design mode, a button will be                   elements and geographic elements will be identified, and an
displayed that, when Selected, allows a user to enter the                  option to display the legend on the Screen display, to not
design mode. See, for example, FIG. 24.                                    display the legend, or to display the Display Legend Select
   FIG.27 depicts an example of a Screen displayed to a user               button. Different, greater, or fewer user profile options may
when the Save button is Selected during the design mode.              45
                                                                           be used.
This Screen allows a user to enter a title for the trouble area,              FIG. 33 depicts an example of design control options. In
an anticipated date of resolution (DOR) for the problem or                 this example, a user can be provided the ability to define
problems resulting in the trouble area, and a comment                      trouble areas.
Section for the proposed resolution. An identification, Such                  FIG. 34 depicts an example of options for Selecting a map
as a number, is assigned to the trouble area. It will be              50   Size displayed to a user. A user can Select one of the buttons
appreciated that different, greater, or fewer data may be                  to control the size of the map displayed.
entered, and a different Screen may be displayed to a user for                FIG. 35 depicts an example of a login screen. The login
data entry. Also, a GNMS may be configured that will not                   Screen requires a user to enter a valid login and a valid
display the trouble area definition Screen, but merely Save                password for entry into the GNMS. This provides a security
the trouble area once created. Moreover, other definition             55   measure So that only authorized perSonnel may use the
tools may be used.                                                         System.
   FIG. 28 depicts an example of a trouble ticket entry utility.              FIG. 36 depicts an example of a Screen used for configu
A user may enter identifying information for the trouble                   ration of a performance layer. The Screen is used to configure
ticket, including the location of the call or caller and the               whether or not a performance element is displayed, for
problem experienced by the caller. The identifying informa            60   which network elements the corresponding performance
tion may include a croSS-Street or Street address for the                  element is displayed, which performance attributes will be
location of the caller experiencing the problem, a city, a                 used to determine if a performance element will be dis
State, a Zip code, or a ticket problem type, Such as dropped,              played and, if So, the performance characteristic of the
blocked, fast busy, or unspecified. Other indicia may be                   performance element, and the performance levels that are
included, Such as a customer name, a customer email                   65   defined for each performance characteristic. In this example,
address, a customer text pager number, or a customer phone                 two performance levels are configured for each of the
number. A ticket identification (ID) can be designated by the              performance attributes. These include a warning level and a


                                                             Ex.A-53
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 54 of 57



                                                     US 6,343,290 B1
                             25                                                                       26
critical level. For example, a performance characteristic              trouble tickets in the context of geographic elements, Such as
Signifying a warning level will be displayed for a perfor              lakes and Streams. Some of the cell Sites have concentric
mance element if the number of dropped calls is greater than           circles as performance elements to Signify the performance
or equal to 100. Likewise, a performance characteristic                level of those cell Sites. In this example, the cell Sites and the
Signifying a critical level will be displayed for a perfor             performance elements are shaded to Signify their corre
mance element if the number of dropped calls is greater than           sponding event levels and performance levels. In addition, a
or equal to 500.                                                       coverage area is Shaded on the display. In this example, a
   In addition, the performance characteristics can be con             customer within the Shaded area is within an area of Service.
figured using a logical operator, Such as “and” or “or'. If the        A customer outside of the Shaded area, i.e. the white area, is
“and” logical operator is used, all Selected performance               not within an area of Service. The map area displays all
attributes must reach at least the configured performance              network elements, performance elements, and geographic
levels before the performance characteristics of the respec            elements within a Search range, Such as 60.0 km. In the
tive performance elements will be displayed. In this                   example of FIG. 39, a smaller search range of 17.0 km is
example, a performance characteristic signifying a warning             Specified. This Smaller Search area allows a user to view
level will be displayed for a performance element if the          15
                                                                       more detail of network elements, performance elements, and
number of blocks is greater than or equal to 5%. In this               geographic elements Surrounding an identified network ele
                                                                       ment.
example, only one performance attribute was Selected.
However, if other performance attributes are Selected, Such              FIGS. 38 and 39 also illustrate additional examples of a
as blocks, percent drops, and percent blocks, then a perfor            legend, an STDE, an NDO, and navigation tools. The legend
                                                                       of FIGS. 38 and 39 allows a user to select a distance of a
mance characteristic signifying a warning level will be                Search range Surrounding a Selected network element for
displayed for a performance element if the number of blocks            which a map will be generated. This example depicts Search
is greater than or equal to 10, the percentage of drops is             ranges in kilometers, including the ability to Zoom in and to
greater than or equal to 2, and the percentage of blockS is            Zoom out in Selected ranges. However, other units of mea
greater than or equal to 5.
   In addition, the logical operator “or' can be used in the           Surement may be used, Such as radius, miles, ordinates, other
                                                                  25   metric units, and other non-metric units. In addition, differ
example of FIG. 36. When the “or” logical operator is used,            ent tabs are illustrated in the STDE and the MDO. Also,
the performance level of only one of the Selected perfor               different tabs are identified for the navigation tools, and
mance attributes need be met before the performance char               different icons or buttons are used for the design mode and
acteristic Signifying the performance level is displayed for           the associated help for the design mode.
the performance element. For example, if the performance
attributes of drops and blockS is enabled, then a performance             Those skilled in the art will appreciate that variations
characteristic Signifying a warning level will be displayed            from the Specific embodiments disclosed above are contem
for a performance element if either the number of dropS is             plated by the invention. The invention should not be
greater than or equal to 100 or the number of blocks is                restricted to the above embodiments, but should be mea
greater than or equal to 10.                                           Sured by the following claims.
                                                                  35     What is claimed is:
   FIG. 37 depicts an example of a screen having multiple                 1. A System for managing a network using a processor, the
display elements, including geographic elements, network               System comprising:
elements having event characteristics, and performance ele                a database Server configured to retrieve and to transmit
ments having performance characteristics. In this example,                   network data and geospatial data;
cell Sites are displayed as circles. Each of the circles are      40
                                                                          a web server configured to receive a Search criteria, to
color coded (i.e. shaded in FIG. 37) with an event charac                    transmit the Search criteria, to receive a map, and to
teristic to Signify an event level. For this configuration, red              transmit the map; and
would indicate a current event, Such as a failure or a                    a map Server configured to receive the Search criteria from
degradation, yellow would indicate an event occurred within                  the Web Server, to geocode the Search criteria, to
a prior configured amount of time, Such as 72 hours, and          45         retrieve network data and geospatial data from the
green would represent a healthy network element that has no                  database Server corresponding to the geocode, and to
current or recent events. In this example of FIG. 37, different              generate the map comprising the network data and the
shades of gray are used in place of colors. Thus, the darkest                geospatial data.
gray is used in place of green, a lighter gray is used in place           2. The system of claim 1 wherein the network data
of red, and the lightest gray is used in place of yellow.         50   comprises trouble ticket data.
   Each of the cells has a performance element with a                     3. The system of claim 2 wherein the web server further
performance characteristic that indicates a performance                is configured to manage the trouble ticket data and to
level. In this example, the performance elements for the cells         generate a transmission to a user when a trouble ticket is
are concentric circles located around each cell. The perfor            closed.
mance characteristic is configured as a color code to signify     55      4. The system of claim 3 wherein the transmission com
a performance level of one or more performance attributes.             prises at least one member of a group comprising an email,
In this configuration, green would indicate no significant             a text pager, an automated Voice response, and a Voice mail.
performance levels for a Statistical attribute, yellow would              5. The system of claim 2 wherein the web server further
Signify a warning level for one or more performance                    is configured to automatically create a customer defined
attributes, and red would signify a critical level for one or     60   trouble area when a new trouble ticket is created within a
more performance attributes. In this example of FIG. 37,               range of a Selected number of other trouble tickets.
different shades of gray are used in place of colors. Thus, the           6. The System of claim 1 further comprising a data
darkest gray is used in place of green, a lighter gray is used         Supplier configured to transmit to the database Server at least
in place of red, and the lightest gray is used in place of             one member of a group comprising network data and
yellow.                                                           65   geospatial data.
   FIGS. 38 and 39 depict examples of levels of coverage for             7. The system of claim 1 further comprising a network
a service area. FIG. 38 depicts a multitude of cell sites and          data database configured to Store the network data.


                                                         Ex.A-54
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 55 of 57



                                                     US 6,343,290 B1
                             27                                                                      28
  8. The System of claim 1 further comprising a geospatial             a cell, a trouble ticket, a Switch, a trading area, a base
data database configured to Store the geospatial data.                 transceiver, and a network event.
   9. The system of claim 1 further comprising a user                    24. The system of claim 18 further comprising a user
browser configured to connect to the Web Server over a                 browser configured to display the map.
connection.                                                              25. The system of claim 18 wherein the network data
   10. The system of claim 9 wherein the connection com                comprises at least one member of a group comprising event
prises an internet protocol connection.                                data, alarm data, and network Statistic data.
   11. A System for managing a network using a processor,                 26. The system of claim 18 wherein the geospatial net
the System configured to generate display elements com                 work data input output component is configured to enable
prising:                                                               defining a trouble area.
                                                                          27. The system of claim 18 wherein the geospatial net
   geographic elements having geographic characteristics;              work data input output component is configured to generate
   network elements having network characteristics and gen             identification of a coverage area.
      erated for display in relation to the geographic ele                28. The system of claim 18 further comprising a trouble
       ments, and
                                                                  15
                                                                       ticket entry utility configured to enable entry of trouble
  performance elements having performance characteristics              ticket data.
      and each generated for display proximal to a corre                  29. The system of claim 18 wherein the network data
     sponding network element.                                         output component is configured to enable closing a trouble
   12. A System for managing a network using a processor               ticket by Selection of a Select box.
comprising:                                                               30. The system of claim 18 further comprising a close
  an interface configured to generate network data and                 trouble ticket utility configured to enable entry of a problem
     geospatial data, that when displayed, illustrate a net            resolution for closing a trouble ticket.
     work element and a performance element for the net                   31. The system of claim 30 wherein the close trouble
     work element.                                                     ticket utility further is configured to enable Selecting a
   13. A System for managing a network using a processor               notification to be generated to a customer of the problem
comprising:                                                       25   resolution.
  an interface configured to generate network data and                    32. The system of claim 30 wherein the notification
     geospatial data that, when displayed, illustrate loca             comprises at least one member of a group comprising an
     tions of a trouble ticket relative to a geographic element        email, a text pager message, an automated Voice response
     or a network element.                                             message, and a Voice mail.
   14. A System for managing a network using a processor                  33. The system of claim 18 further comprising a perfor
comprising:                                                            mance layer utility configured to enable configuring when a
                                                                       performance element is to be displayed.
  an interface configured to receive a Search criteria, to                34. The system of claim 33 wherein the performance layer
     process the Search criteria to generate a map having              utility further is configured to enable configuring for which
     network elements and geographic elements, and to                  network element a corresponding performance element is to
     process a Selection of one network element to populate       35
                                                                       be displayed.
       additional network data for the selected network ele               35. The system of claim 33 wherein the performance layer
       ment.
                                                                       utility further is configured to enable configuring a perfor
   15. The system of claim 14 wherein the network element              mance attribute to be used to determine if the performance
comprises a trouble ticket.                                            element is to be displayed.
   16. The system of claim 14 wherein the network element         40
                                                                          36. The system of claim 33 wherein the performance layer
comprises a cell Site.                                                 utility further is configured to enable configuring a perfor
   17. The system of claim 14 wherein the interface further            mance level for a performance attribute of the performance
is configured to receive configuration information for the             element.
network element.
   18. A System for managing a network using a processor          45
                                                                          37. The system of claim 33 wherein the performance layer
comprising:                                                            utility further is configured to enable configuring a perfor
                                                                       mance characteristic of the performance element.
  a geospatial network data input output component con                    38. A System for managing a network using a processor
     figured to generate for display a map having a network            comprising:
     element relative to a geographic element;                            a data management System configured to Store and
  a network data output component configured to generate          50
                                                                             retrieve network data and geospatial data;
     for display network data; and                                        a geospatial System configured to receive a Search criteria
  a Search tools and data entry component configured to                      from the data management System, to geocode the
     enable entry of a Search criteria.                                      Search criteria, to retrieve network data and geospatial
  19. The system of claim 18 further comprising a legend                     data from the data management System corresponding
configured to generate for display identifying designations       55
                                                                             to the geocode, and to transmit the network data and the
for the network element.                                                     geospatial data; and
  20. The system of claim 18 further comprising a Zoom                    a communication System configured to receive the Search
configured to Zoom into and out of a Selected area of the                    criteria, to transmit the Search criteria to the geospatial
map.                                                                         System, to receive network data and geospatial data
  21. The system of claim 18 wherein the map has a                60         from the geospatial System, and to transmit the network
performance element corresponding to the network element.                    data and the geospatial data.
  22. The system of claim 18 wherein the search criteria                  39. The system of claim 38 wherein the network data
comprises at least one member of a group comprising an                 comprises images representing at least one member of a
address, a cell, a trouble ticket, a Switch, a trading area, a         group comprising a network element, a performance
base transceiver, and a network event.                            65   element, and a geographic element.
  23. The system of claim 18 wherein the network data                     40. A System for managing a network using a processor
comprises data of at least one member of a group comprising            comprising:


                                                         Ex.A-55
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 56 of 57



                                                   US 6,343,290 B1
                            29                                                                     30
   a database Server configured to retrieve and to transmit             61. The system of claim 57 wherein the display charac
     network data and geospatial data;                               teristic comprises at least one of a group comprising an event
   a map Server configured to receive a Search criteria, to          characteristic, a performance characteristic, and a geo
     geocode the Search criteria, to obtain network data and         graphic characteristic.
     geospatial data from the database Server within a range            62. The system of claim 61 wherein the performance
     of the geocode, and to transmit the network data and the        characteristic is generated for display if a performance
     geospatial data; and                                            attribute occurs for a performance level.
   a web server configured to receive the Search criteria, to           63. The system of claim 61 wherein the event character
     transmit the Search criteria, to receive from the map           istic is generated for display if an event attribute occurs for
     Server network data and geospatial data, and to mate            an event level.
     rialize a graphical interface having a map with network    1O      64. The system of claim 61 wherein the event character
     data and geospatial data.                                       istic is generated for display if a performance attribute
   41. The system of claim 40 wherein the network data               occurs for an event level.
comprises trouble ticket data.                                          65. The system of claim 40 wherein the web server further
   42. The system of claim 40 wherein the database server            is configured to materialize for the graphical interface a
further is configured to transmit network data to the web       15
                                                                     network element layer configured to generate for display a
SCWC.                                                                network element having a display characteristic correspond
   43. The system of claim 40 further comprising a data              ing to a Status of a network element.
Supplier configured to transmit network data and geospatial             66. The system of claim 65 wherein the display charac
data to the database Server.                                         teristic comprises at least one member of a group comprising
   44. The System of claim 43 further comprising an appli            a color or a pattern.
cation interface configured to facilitate a communication               67. The system of claim 65 wherein the display charac
between the database Server and the data Supplier.                   teristic comprises a first color to indicate a healthy condition,
   45. The system of claim 43 wherein the data supplier is           a Second color to indicate a warning condition, and a third
configured to transmit the network data and the geospatial           color to indicate a critical condition.
data to the database Server in a documented format.                     68. The system of claim 65 wherein the display charac
   46. The system of claim 43 wherein the database server       25
                                                                     teristic comprises a first color to indicate an on-air condition
further is configured to process the network data and the            and a Second color to indicate a future condition.
geospatial data to a storage format.                                    69. The system of claim 40 wherein the web server further
   47. The system of claim 40 wherein the database server            is configured to materialize for the graphical interface an
comprises a geospatial data database.                                alarm layer configured to generate for display a network
   48. The system of claim 40 wherein the database server            element having a display characteristic corresponding to a
comprises a network data database.                                   Status of a network element.
   49. The system of claim 40 wherein the map server                    70. The system of claim 69 wherein the status comprises
comprises a geocode generator configured to identify and             at least one member of a group comprising an event
generate the geocode based on the Search criteria.                   attribute, an event, an event level, a degree of an event level,
   50. The system of claim 49 wherein the geocode com                and a performance attribute.
prises at least one member of a group comprising a latitude,    35      71. The system of claim 69 wherein the display charac
a longitude, and a location identifier.                              teristic comprises at least one member of a group comprising
   51. The system of claim 40 wherein the map server                 a color and a pattern.
comprises a map generator configured to identify network                72. The system of claim 69 wherein the display charac
elements and geographic elements within the range of the             teristic comprises a first color to indicate a non-warning
geocode and to generate the map having the network ele          40
                                                                     State, a Second color to indicate a warning State, and a third
ments and the geographic elements.                                   color to indicate an alarm State.
   52. The system of claim 51 wherein the map generator                 73. The system of claim 40 wherein the web server further
further is configured to generate the map comprising a               is configured to materialize for the graphical interface a
performance element.                                                 performance layer configured to display at least one perfor
   53. The system of claim 40 wherein the map server further         mance element for at least one network element.
is configured to generate the map comprising a plurality of     45      74. The system of claim 73 wherein the performance layer
data layers.                                                         is configured to generate for display a network element an
   54. The system of claim 53 wherein the data layers                event characteristic for an event level.
comprise at least one member of a group comprising a                   75. The system of claim 73 wherein the performance layer
trouble ticket, a trouble area, an alarm, a network                  generates for display a performance element having a dis
performance, a coverage area, a coverage level, a cell          50   play characteristic corresponding to a performance level or
location, and a Switch configuration.                                a performance attribute of the network element.
   55. The system of claim 53 wherein a map comprises a                76. The system of claim 75 wherein the performance
trouble ticket relative to a network element and a geographic        element comprises a shape having a performance character
element.                                                             istic.
   56. The system of claim 40 wherein the web server is         55      77. The system of claim 76 wherein the shape is generated
configured to receive configuration data for a parameter of          for display concentrically around the network element and
a network element or a component of a network element.               proximal to the network element.
   57. The system of claim 40 wherein the map comprises a               78. The system of claim 40 wherein the web server further
display element having a display characteristic.                     is configured to materialize for the graphical interface a
   58. The system of claim 57 wherein the display element            coverage layer configured to identify a level of Service for an
                                                                60 aca.
comprises at least one of a group comprising a network
element, a performance element, and a geographic element.               79. The system of claim 78 wherein the coverage layer is
   59. The system of claim 58 wherein the performance                configured to generate for display a coverage element iden
element is generated for display concentrically around the           tifying the level of service.
network element.                                                        80. The system of claim 79 wherein the coverage element
  60. The system of claim 58 wherein the performance            65   comprises a member of a group comprising a pattern area,
element is generated for display proximal to the network             a color-coded area, a shape identified area, and an ordinate
element.                                                             identification area.



                                                        Ex.A-56
  Case 6:20-cv-01302-JAR-JPO Document 1-1 Filed 10/29/20 Page 57 of 57



                                                     US 6,343,290 B1
                              31                                                                          32
   81. The system of claim 40 wherein the web server further               97. The method of claim 94 wherein the network data
is configured to materialize for the graphical interface a              comprises trouble ticket data that is displayable to depict a
layer configured to identify a trouble area.                            location of a trouble ticket with relation to the network
   82. The system of claim 81 wherein the trouble area is               element and the geographic element.
defined by at least one member of a group comprising a                     98. The method of claim 94 wherein the search criteria
pattern area, a color-coded area, an a shape defined area.              comprises an address.
   83. The system of claim 81 wherein an explanation of a                 99. A method for managing a network using a processor
problem is generated in conjunction with the trouble area.              comprising:
   84. The system of claim 40 wherein the web server is                   materializing a graphical interface;
configured to receive configuration data for a parameter, a
component, or a network element.                                          generating for display for the graphical interface a net
   85. A method for managing a network using a processor                         work element; and
comprising:                                                                generating for display for the graphical interface a per
   receiving a Search criteria;                                              formance element having a performance characteristic,
   determining a geocode for the Search criteria;                  15
                                                                           wherein the performance element corresponds to the
                                                                                 network element.
   obtaining network data and geospatial data corresponding                100. The method of claim 99 wherein the performance
     to the geocode,                                                    characteristic is generated for display if a performance
   transmitting the network data and the geospatial data for            attribute occurs for a performance level.
     display to depict a location of a trouble ticket relative             101. The method of claim 100 wherein the performance
     to a geographic element or a network element.                      attribute comprises at least one member of a group com
   86. A method for managing a network using a processor                prising an attempt, a drop, a block, a percent drop, a percent
comprising:                                                             block, and a channel erlang.
   receiving a Search criteria;                                            102. The method of claim 100 wherein the performance
   determining a geocode for the Search criteria;                       element comprises a shape concentric to a network element
   obtaining network data and geospatial data within a             25   shape.
     Search range of the geocode;                                          103. The method of claim 100 wherein the performance
   transmitting the network data and the geospatial data for            characteristic comprises at least one member of a group
     display with a map.                                                comprising a color and a pattern.
  87. The method of claim 86 wherein a user browser                        104. The method of claim 100 further comprising using a
receives the network data and the geospatial data.                      logical operator with one or more performance attributes to
   88. The method of claim 86 wherein the map data                      determine if a performance level is reached for generating
comprises data depicting at least one member from a group               for display at least one member of a group comprising the
comprising a coverage area, a trouble area, and a network               performance element and a specific performance character
                                                                        istic.
data layer.                                                                105. The method of claim 99 further comprising gener
   89. The method of claim 88 wherein the map comprises            35
                                                                        ating an event characteristic for the network element.
at least one member from a group comprising a network                      106. The method of claim 105 wherein the event charac
element, a performance element, and a geographic element.               teristic is generated for display if an event attribute occurs
  90. The method of claim 86 wherein the network data                   for an event level.
comprises at least one member of a group comprising cell                   107. The method of claim 105 wherein the event charac
data, cell Site data, trouble ticket data, performance Statistic   40   teristic comprises at least one member of a group comprising
data, and network event data.                                           a color and a pattern.
  91. The method of claim 86 wherein the network data                      108. The method of claim 105 wherein the event charac
comprises call data comprising at least one member of a                 teristic is generated for display if a performance attribute
group comprising dropped, blocked, fast busy, and an                    occurs for an event level.
unspecified problem.                                               45     109. A method for managing a network using a processor
   92. The method of claim 86 further comprising receiving              comprising:
configuration data to configure a parameter and configuring
the parameter using the configuration data.                               receiving trouble ticket data for a trouble ticket;
   93. The method of claim 86 further comprising receiving                determining a geocode for a location of the trouble ticket;
configuration data to configure a component and configuring               obtaining network data or geospatial data corresponding
the component using the configuration data.                        50        to the geocode,
   94. A method for managing a network using a processor                  creating a trouble area if the trouble ticket is within a
comprising:                                                                  range of a Selected number of other trouble tickets, and
   receiving a Search criteria at a web server;                           transmitting the network data or the geospatial data for
   determining a geocode for the Search criteria at a geocode                display to depict the location of the trouble ticket and
     generator,                                                    55        the trouble area relative to the network data or the
  obtaining network data and geospatial data within a                        geospatial data.
    Search range of the geocode at a map generator, and                   110. A System for managing a network using a processor
  transmitting the network data and the geospatial data from            comprising:
     the web server,                                                      an interface configured to receive trouble ticket data for a
                                                                   60
  wherein the network data and the geospatial data are                           trouble ticket, to create a trouble area if the trouble
     displayable as a map having a network element and a                         ticket is within a range of a Selected number of other
     geographic element.                                                         trouble tickets, and to generate network data and
  95. The method of claim 94 further comprising obtaining                        geospatial data that, when displayed, illustrate loca
by the web server additional network data from a database                        tions of the trouble ticket and the trouble area relative
SCWC.                                                              65            to a geographic element or a network element.
  96. The method of claim 94 wherein the network data
comprises trouble ticket data.                                                                    k   k   k    k   k




                                                          Ex.A-57
